Name: Council Regulation (EEC) No 1583/83 of 14 June 1983 amending Regulation (EEC) No 1660/81 fixing the amounts of aid granted for seeds for the 1982/83 and 1983/84 marketing years
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 22 . 6 . 83 Official Journal of the European Communities No L 163/27 COUNCIL REGULATION (EEC) No 1583/83 of 14 June 1983 amending Regulation (EEC) No 1660/81 fixing the amounts of aid granted for seeds for the 1982/83 and 1983/84 marketing years within heading No 12.03 of the Common Customs Tariff ; Whereas the market situation in the Community and its probable future development are not such as to provide a fair income for growers of the species referred to in Regulation (EEC) No 1581 /83 which will be sold during the 1983/84 marketing year ; whereas part of the production costs should there ­ fore be offset by aid ; Whereas Article 3 (2) of Regulation (EEC) No 2358/71 provides that the aid shall be fixed tak ­ ing into account, on the one hand, the need to ensure a balance between the volume of production required in the Community and the possible outlets for that production and, on the other hand, the prices obtaining for the product concerned on exter ­ nal markets ; Whereas Regulation (EEC) No 1660/81 (6) fixed the amounts of aid granted for seeds for the 1982/83 and 1983/84 marketing years ; whereas that Regula ­ tion should accordingly be supplemented to include the aid levels applicable , for the 1983 /84 marketing year, to seed of the new species added to the Annex to Regulation (EEC) No 2358/71 , THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the Euro ­ pean Economic Community, and in particular Article 43 thereof, Having regard to Council Regulation (EEC) No 2358/71 of 26 October 1971 on the common organization of the market in seeds ('), as last amended by Regulation (EEC) No 1581 /83 (2), and in particular Article 3 (3) thereof, Having regard to the proposal from the Commis ­ sion (3), Having regard to the opinion of the European Parliament (4), Having regard to the opinion of the Economic and Social Committee (5), Whereas Regulation (EEC) No 1581 /83 extended the list of products qualifying for production aid to include certain Gramineae and Leguminosae falling (') OJ No L 246, 5 . 11 . 1971 , p. 1 . (2) See page 23 of this Official Journal . (3) OJ No C 32, 7 . 2 . 1983 , p. 71 . (4) OJ No C 96, 1 1 . 4 . 1983 , p. 47 . (5 ) OJ No C 81 , 24 . 3 . 1983 , p. 6 . (6) OJ No L 166, 24. 6 . 1981 , p. 3 . No L 163/28 Official Journal of the European Communities 22 . 6 . 83 HAS ADOPTED THIS REGULATION : Article 1 The Annex to Regulation (EEC) No 1660/81 is hereby supplemented as follows : (ECU/100 kg) CCT heading No Description Amount of aid Community of Nine Greece 1982/83 1983/84 ex 12.03 C ex 12.03 C 3 . GRAMINEAE Agrostis canina L. Agrostis gigantea Roth . Agrostis stolonifera L. Agrostis tenuis Sibth . Phleum bertolonii (DC) 4. LEGUMINOSEAE Medicago lupulina L. Trifolium incarnatum K. Trifolium alexandrinum L. Trifolium resupinatum L. Trifolium hybridum L. 60,8 40,9 24,3 | 35,0 35,1 60,8 40,9 24,3 | 35,0 35,1 Article 2 Notwithstanding Article 3 of Regulation (EEC) No 2358/71 the aids fixed in Article 1 of this Regulation shall be applicable for the 1983/84 marketing year only . Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from 1 July 1983 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 14 June 1983 . For the Council The President I. KIECHLE